DETAILED ACTION

1.	This Office Action is in response to the communications dated 10/22/2021.
Claims 1-14, and 21-26 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the invention of Group I, claims 1-14, and new claims 21-26, is acknowledged.

Claims 15-20 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 10/14/2020, 03/08/2021, and 08/10/2021.  The references cited on the PTOL 1449 form have been considered.

Allowance / Reason for Allowance

3.	Claims 1-14, and 21-26 are allowed.

Claims 1-9:	
None of the references of record teaches or suggests the claimed device (in combination(s) as set forth in the claim(s)) comprising:
a thermal dissipation path thermally connected to the device layer, the thermal dissipation path extending to a surface of the second interconnect structure opposite the device layer, wherein the thermal dissipation path comprises a dummy via.

Claims 10-14:	
None of the references of record teaches or suggests the claimed device (in combination(s) as set forth in the claim(s)) comprising:
a power rail electrically connected to a source/drain region of the second transistor TSMP2o20o899USo1Page 3 of 6through a backside source/drain contact; and 
a dummy via in a first dielectric layer, the dummy via is thermally connected to the power rail.

Claims 21-26:	
None of the references of record teaches or suggests the claimed device (in combination(s) as set forth in the claim(s)) comprising:
a dummy via thermally connecting the device layer to a surface of the second interconnect structure opposite to the device layer.




Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
January 11, 2022